Order entered January 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01583-CV

                           SEBASTIAN LOMBARDO, Appellant

                                               V.

                         SHOUVIK BHATTACHARYYA, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC13-00133

                                           ORDER
       We GRANT appellant’s January 16, 2014 opposed motion for second extension of time

to file brief and ORDER the brief be filed no later than January 31, 2014. Appellant is

cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE